Per Curiam.

We think the C. P. were right. The parties were not before them for any purpose except the motion ; and they were not bound, even if they had jurisdiction, to award the regular and ordinary costs of the cause. These follow, only where the suit comes into court. Here it never was there. There was a want of jurisdiction as to the cause itself; and when we say the C. P. has jurisdiction of the parties for the purpose of awarding costs, we mean the costs of the motion; the maU ter alone upon which the court can act.
Motion denied.